Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A, including claims 1-8, in the reply filed on 11/09/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadaki et al. (US 2005/0219456).
Regarding claim 1, Tadaki et al.
a first substrate (10) including a display area and a non-display area; 
a second substrate (60) opposing the first substrate; 
a liquid crystal layer (90) disposed between the first substrate and the second substrate to overlap the display area; and 
a seal (80-82b) disposed between the first substrate and the second substrate to surround the liquid crystal layer, wherein at least one corner of the seal projects toward the non-display area.
Regarding claim 2, Tadaki et al. (figures 11-12) discloses wherein the seal comprises a sealing member having: a straight portion (80) disposed substantially parallel to an edge of the display area; and a protrusion portion (in the inlet areas 80a-80b) angled from the straight portion toward the non-display area.
Regarding claim 3, Tadaki et al. (figures 11-12) discloses a plurality of pixels disposed on the first substrate, the plurality of pixels comprising pixel electrodes (22), wherein a distance between the protrusion portion and the pixel electrodes is greater than a distance between the straight portion and the pixel electrodes.
Regarding claim 4, Tadaki et al. (figures 11-12) discloses a plurality of pixels disposed on the first substrate, the plurality of pixels comprising pixel electrodes (22), wherein the seal does not overlap the pixel electrodes (80-82b).
Regarding claim 5, Tadaki et al. (figures 11-12) discloses wherein the seal comprises: a first sealing member disposed at one side edge of the display area; and a second sealing member disposed at the other side edge substantially perpendicular to the one side edge of the display area, wherein each of the first sealing member and the second sealing member includes a substantially straight portion disposed substantially parallel to an edge of the display area and a 
Regarding claim 6, Tadaki et al. (figures 11-12) discloses wherein the protrusion portion of the first sealing member is disposed between the straight portion of the first sealing member and the straight portion of the second sealing member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tadaki et al. (US 2005/0219456) in view of Momose et al. (US 2006/0139563).
Regarding claim 7, Tadaki et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Tadaki et al. is silent regarding a common electrode disposed on the second substrate to face a pixel electrode, wherein the seal is made of a conductive material and is in contact with the common electrode.  Momose et al. (figure 26) teaches a common electrode (COM 57) disposed on the second substrate to face a pixel electrode, wherein the seal (52; see at least paragraph 0164) is made of a conductive material and is in contact with the common electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sealant as taught by Momose et al. in order to achieve a display unit haivng excellent reliability and performs high-quality display.
Regarding claim 8, Momose et al. (figure 26) teaches a common voltage line disposed on at least one edge of the display area on the first substrate, wherein the common voltage line overlaps the sealing member (COM 57 and 52; see at least paragraph 0164).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871